DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered. Applicant’s amendments have overcome the 112 rejection set forth in the previous final office action mailed 8/27/2021. Claims 26-28, 30-36, 38-42 and 44-46 are currently pending in the instant Application.
Claim Objections
Claims 26-28, 30-36, 38-42, and 44-46 are objected to because of the following informalities: In claims 26 and 39: “contraction of the plurality of concentric shapes corresponds” should be corrected to --contraction of the region of illumination--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-28, 30-35 and 38-42, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (US PGPub 2012/0302910) in view of Orlando et al. (US 8,317,519), and further in view of Ichikawa (US PGPub 2008/0305463).
Regarding claim 26, Freeman discloses a physiological monitor (Figure 2, assembly 200 as per Paragraph 112 including the recited tablet of Paragraph 126)  including an electronic display device (the recited tablet, as when displaying the information of Figure 10C as per Paragraph 193)   (provision of CPR, each event of squeezing or releasing a ventilation bag being an event) the physiological monitor comprising at least one sensor (204 as per Paragraph 112)  configured to measure information (airflow)  responsive to at least one physiological parameter (the airflow being responsive to rate and tidal volume, both physiological parameters) at least one processor (recited in Paragraph 6) configured to provide instructions (arranged to determine parameters as recited)  for respiration event sequences, the instructions providing an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths (see paragraphs 147-148 and Fig. 4; the tablet announces visual instructions regarding the appropriate ventilation timing for the determined protocol) and a display (the tablet, taken to include Figure and  10C)  configured (as shown in Figure 10C) to provide visual indication of the instructions (as per Paragraph 194)  to provide a visual indication of the instructions (at 960 and 950) the visual indication comprising a graphic (950 taken to include 952, 954 and 956) comprising a region of illumination (the illuminated region of 952, 954 and 956, concentric ovals as depicted); said processor to be configured to generate feedback (as per Paragraphs 151 and 154, generating feedback of whether the user should increase or decrease rate) for the user following an end of a time period (inherently, the feedback being ongoing during ventilation so following a time period of a first inspiration and expiration cycle) said feedback being based on the measured information  (as per Paragraph 154, 960 being an embodiment of 500 as described in paragraph 154, detecting ventilation based non said airflow).
Freeman does not teach wherein region of illumination expands and contracts on a breath-by breath basis to indicate the timing of the inspiration and expiration, wherein a visual rate of the expansion and contraction of the plurality of concentric shapes corresponds to a pre-determined breathing rate.
However, Orlando teaches a analogous device for assisting medical resuscitations (see abstract) wherein the device comprises a resuscitation metronome that provides visual guidance (see col. 7, lines 54-60, the UI can display visual prompts) on a breath-by breath basis to indicate the time of inspiration and expiration (see Figs. 2 and 3; see col. 6, lines 5-14 and 55-60, the device prompts the user to apply, for example, 1 sec ventilation, 1.5 sec exhalation, 1 sec ventilation on a breath by breath basis for 2 breaths), wherein the visual guidance rate corresponds to a pre-determined breathing rate (see Fig. 2, the breathing rate is pre-determined based on the type of patient, method of ventilation, and number of rescuers).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the visual instructions of Freeman to be based on a breath-by breath basis to indicate the time of inspiration and expiration that corresponds to a pre-determined breathing rate, as taught by Orlando, for the purpose of guiding the rescuer with visual prompts to provide the proper rate of chest compressions beforehand (see col. 1, lines 31-34 of Orlando), as opposed to correcting them when they are performing ventilation incorrectly. 
Freeman, as modified by Orlando, further does not teach wherein the visual guidance is an expanding and contracting region of illumination indicating the time of inspiration and expiration. 
However, Ichikawa teaches an analogous training system to teach a user how to breathe appropriately (see abstract and paragraph 21) wherein the system provides visual guidance in the form of an expanding and contracting region of illumination indicating the time of inspiration and expiration (see Fig. 11, region of illumination 81; see paragraph 77; the circle 81 is sequentially decreased and increased with the breathe-in and breathe-out timing).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the visual guidance of the modified Freeman to be an expanding and contracting region of illumination indicating the time of inspiration and expiration, as taught by Ichikawa, for the purpose of providing clear visual guidance that allows the user to recognize the breathing timing (see paragraph 78 of Ichikawa). 
It is further noted, and reasserted per the office action mailed 10/5/2020, that the limitation of providing instructions in the form of an expanding and contracting region of illumination indicating the time of inspiration and expiration on a breath-by breath basis amount to nonfunctional descriptive material lacking patentable weight over the product. The guidance limitations do not alter or reconfigure the system and merely means something to the human mind. The guidance is not used, for example, in any comparison that then alters the functioning of the system. These instructions are only for the user and the information is not processed by the processor. Hence, they do not carry any patentable weight.
Regarding claim 27, the display device is a smartphone (alternately, as per Paragraph 101 in the embodiment where a smart phone and not a tablet).
Regarding claim 28, Freeman further discloses a first housing for the sensor (the assembly of Figure 2 between 212 and 202, housing 204 and 206) and a second housing for the display (the outer housing of the recited tablet).
Regarding claim 30, Freeman further discloses the at least one processor is further configured to detect a time of performance of the inspiration and expiration (as per Paragraph 154, 960 being an embodiment of 500 as described in paragraph 154, detecting ventilation thus time performance) and generate feedback (whether the user should increase or decrease rate) for the user based on the predetermined breathing rate (that of Freeman in the modified Freeman in view of Orlando as detailed regarding claim 26 above) and the detected time of performance (see paragraphs 147-149 and Fig. 4 describing how the timing data is used to modify the instructions to match protocol based on previous performance timing).
Regarding claim 31, Freeman, as modified, further teaches wherein the predetermined rate is based on reminder settings (the desired respiration rate) corresponding to certain time or cycle (the respiratory cycle; see also Orlando Fig. 2, the predetermined rate is based on reminders, warning tone, and correspond to the protocol cycle for the specified individual).
Regarding claim 32, Freeman further teaches wherein respiration event sequences correspond to cardiopulmonary resuscitation (as per Paragraph 3).
Regarding claim 33, Freeman further teaches wherein the physiological parameter comprises respiration rate (the desired range of respiration rate as per Paragraph 154) and wherein the at least one processor is configured to determine that the respiration rate of the user is outside of threshold readings (determining when ventilation falls outside the range) and select instructions (whether the user should increase or decrease rate) based on the determination.
Regarding claim 34, said instructions of Freeman include a rate of conducting the respiration event sequences (the desired range of respiration rate as per Paragraph 154) and wherein the at least one processor is further configured to generate stimulatory feedback (the indication of whether the user should increase or decrease rate) to guide the user to follow the rate.
Regarding claim 35, Freeman further teaches wherein the at least one processor is configured to update the rate (as per Paragraph 176 as when the advised ventilation rate is increased) based on the determined physiological parameter (taking the at least one parameter to include also the recited end-tidal CO2).
Regarding claim 38, in Freeman further teaches wherein said at least one processor is configured to display heart rate (pulse wave form as per Paragraph 156 of Freeman) after the performance of the respiration event sequences (as when displaying after CPR administration).
Regarding claim 39, Freeman discloses a method (ventilating a patient using the device of Figure 2, as per Paragraphs 112 and 113) of providing respiration instructions  (information for a rescuer to keep ventilation within a target range as per Paragraph 194 and optimal ventilation rate as per Paragraph 154)  to assist in timing respiration events (provision of CPR, each event of squeezing or releasing a ventilation bag being an event), the method comprising measuring (measuring airflow with 204 as per Paragraph 112), with at least one sensor (204), information responsive to at least one physiological parameter (the airflow being responsive to rate and tidal volume, both physiological parameters) generating instructions providing an indication of a timing of inspiration and expiration of each breath for respiration event sequences (see paragraphs 147-148 and Fig. 4; the tablet announces visual instructions regarding the appropriate ventilation timing for the determined protocol; see also paragraphs 151 and 154, generating feedback of whether the user should increase or decrease rate); and displaying a visual indication of the instructions (at 960 and 950) the visual indication comprising a graphic (950 taken to include 952, 954 and 956) comprising a region of illumination (the illuminated region of 952, 954 and 956, concentric ovals as depicted); said processor to be configured to generate feedback (as per Paragraphs 151 and 154, generating feedback of whether the user should increase or decrease rate) for the user following an end of a time period (inherently, the feedback being ongoing during ventilation so following a time period of a first inspiration and expiration cycle) said feedback being based on the measured information  (as per Paragraph 154, 960 being an embodiment of 500 as described in paragraph 154, detecting ventilation based non said airflow). 
Freeman does not teach wherein region of illumination expands and contracts on a breath-by breath basis to indicate the timing of the inspiration and expiration, wherein a visual rate of the expansion and contraction of the plurality of concentric shapes corresponds to a pre-determined breathing rate.
However, Orlando teaches a analogous device for assisting medical resuscitations (see abstract) wherein the device comprises a resuscitation metronome that provides visual guidance (see col. 7, lines 54-60, the UI can display visual prompts) on a breath-by breath basis to indicate the time of inspiration and expiration (see Figs. 2 and 3; see col. 6, lines 5-14 and 55-60, the device prompts the user to apply, for example, 1 sec ventilation, 1.5 sec exhalation, 1 sec ventilation on a breath by breath basis for 2 breaths), wherein the visual guidance rate corresponds to a pre-determined breathing rate (see Fig. 2, the breathing rate is pre-determined based on the type of patient, method of ventilation, and number of rescuers).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the visual instructions of Freeman to be based on a breath-by breath basis to indicate the time of inspiration and expiration that corresponds to a pre-determined breathing rate, as taught by Orlando, for the purpose of guiding the rescuer with visual prompts to provide the proper rate of chest compressions beforehand (see col. 1, lines 31-34 of Orlando), as opposed to correcting them when they are performing ventilation incorrectly. 
Freeman, as modified by Orlando, further does not teach wherein the visual guidance is an expanding and contracting region of illumination indicating the time of inspiration and expiration. 
However, Ichikawa teaches an analogous training system to teach a user how to breathe appropriately (see abstract and paragraph 21) wherein the system provides visual guidance in the form of an expanding and contracting region of illumination indicating the time of inspiration and expiration (see Fig. 11, region of illumination 81; see paragraph 77; the circle 81 is sequentially decreased and increased with the breathe-in and breathe-out timing).
Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the visual guidance of the modified Freeman to be an expanding and contracting region of illumination indicating the time of inspiration and expiration, as taught by Ichikawa, for the purpose of providing clear visual guidance that allows the user to recognize the breathing timing (see paragraph 78 of Ichikawa). It is further noted, and reasserted per the office action mailed 10/5/2020, that the limitation of providing instructions in the form of an expanding and contracting region of illumination indicating the time of inspiration and expiration on a breath-by breath basis amount to nonfunctional descriptive material lacking patentable weight over the product. The guidance limitations do not alter or reconfigure the method and merely means something to the human mind. The guidance is not used, for example, in any comparison that then alters the functioning of the system. These instructions are only for the user and the information is not processed by the processor.
Regarding claims 40, Freeman further teaches wherein the displaying comprises displaying the visual indication on a mobile computing device (alternately, as per Paragraph 101 in the embodiment where a smart phone is used and not a tablet).
Regarding claim 41, Freeman further teaches wherein the displaying the visual indication on the mobile computing device comprises displaying the visual indication on a smart phone (see paragraph 101 in the embodiment where a smart phone is used and not a tablet).
Regarding claim 42, Freeman further discloses wherein the measuring, generating and displaying are all performed by a single device (Figure 2, assembly 200 as per Paragraph 112 including the recited tablet of Paragraph 126).
Regarding claim 44, Freeman further discloses further comprising displaying a respiration rate (at 504 as per Paragraph 152) of a user.
Regarding claim 45, in Freeman further discloses wherein the generating instructions of the modified Freeman further comprise generating an indication of depth of the inspiration and expiration (inspiration and expiration each represented by distinct bar as per Column 15, lines 19-26 the length of the bars being indicative of duration). 
Regarding claim 46, in Freeman further teaches wherein the at least one processor is configured to display heart rate (pulse wave form as per Paragraph 156) after the performance of the respiration event sequences (as when displaying after CPR administration).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman, Orlando, and Ichikawa as applied to claim 34 above in view of Linda G. Russek, US 5,319,355.  
Regarding claim 36, Freeman, as modified, teaches all previous elements of the claim as stated above and discloses the stimulatory feedback to be visual or audible in the exemplary (Paragraph 128)
Freeman does not disclose the stimulatory feedback to include a vibrational feedback.
However, Russek teaches a stimulatory feedback (vibration annunciation) as per Column 3, lines 30-39) including vibrational feedback.
Russek and Freeman are analogous in that both are from the field of ventilation with monitoring and notification.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to include the vibrational annunciator of Russek with the display of Freeman, thus resulting in Freeman comprising vibrational feedback.  It would have been obvious for the purpose of providing information to a user without the need for a direct line of sight or audible signals such as would contribute to and possibly be difficult to discern from ambient noise.
Response to Arguments
Applicant’s arguments with respect to claims 26-28, 30-36, 38-42 and 44-46 under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner agrees that Kroupa failed to teach visual guidance comprising contracting and expanding region of illumination indicating inspiration and expiration timing. Examiner, as mentioned above, disagrees that as presently claimed the instant graphic does not amount to merely nonfunctional descriptive matter. However, Ichikawa and Orlando have been used to teach the limitations as stated above. 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shirasaki et al. (US PGPub 2009/0170664) which discloses a respiration training machine; Duval-Arnould et al. (US PGPub 2015/0096559) which discloses a manual ventilation feedback device; Isawa (US PGPub 2006/0184052) which discloses a health monitor that provides visual breathing guidance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785       

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785